Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 9, 1992, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
The record contains substantial evidence to support the Board’s determination that claimant was discharged for misconduct from her position as a certified nurse’s aide in a skilled nursing care facility. Despite a previous warning from her employer, the record indicates that claimant refused a request for assistance from a facility resident who then fell and was injured after she attempted to help herself. Under the circumstances, we find no error in the Board’s conclusion that claimant’s failure to adequately perform her duties during her work shift constituted misconduct in connection with her employment.
Mikoll, J. P., Mercure, Crew III, Yesawich Jr. and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.